216 F.2d 190
E. Haydon BOZELL, Appellant,v.Henry M. LINDSAY, Supt. District Reformatory, et al., Appellees.
No. 6832.
United States Court of Appeals Fourth Circuit.
Argued October 12, 1954.
Decided October 14, 1954.

Charles A. Somma, Richmond, Va. [Court appointed counsel] (E. Haydon Bozell, pro se, on brief), for appellant.
Edwin J. Slipek, Asst. U. S. Atty., Richmond, Va. (L. S. Parsons, Jr., U. S. Atty., Norfolk, Va., and R. R. Ryder, Asst. U. S. Atty., Richmond, Va., on brief), for appellee.
Before PARKER, Chief Judge, DOBIE, Circuit Judge, and BOREMAN, District Judge.
PER CURIAM.


1
This is another appeal in a habeas corpus case by a prisoner who in 1949 was convicted in the District of Columbia under four counts of an indictment which charged him with using the mails to defraud in violation of 18 U.S.C. § 1341. His conviction was affirmed by the United States Court of Appeals of the District of Columbia. 85 U.S.App. D.C. 420, 174 F.2d 672, certiorari denied 341 U.S. 927, 71 S.Ct. 792, 95 L.Ed. 1358. In 1952 we denied a petition by him to review the action of the Parole Board in denying him parole. 4 Cir., 199 F.2d 449. In 1953 he appealed to us from an order denying an application for habeas corpus, and we affirmed that order and denied a petition for rehearing, not only on the ground that it did not appear that the remedy afforded by 28 U.S.C. § 2253 was inadequate or ineffective to test the legality of petitioner's detention, but also on the ground that habeas corpus may not be used in lieu of appeal for the purpose of correcting errors alleged to have been committed in the course of a trial. Bozell v. Welch, 4 Cir., 203 F.2d 711. The denial of the application in this case was proper on the same grounds.


2
Affirmed.